456 F.2d 685
Sidney J. GROBAN, Individually and as Executor of the Estateof Saul Groban, et al., Appellees,v.AMERICAN CASUALTY COMPANY, Appellant.
No. 560, Docket 71-1928.
United States Court of Appeals,Second Circuit.
Argued March 20, 1972.Decided April 7, 1972.

William K. Johnson, Chicago, Ill.  (Lord, Bissell & Brook, Chicago, Ill., Joseph T. McGowan, Hill, Rivkins, Warburton, McGowan & Carey, New York City, on the brief), for appellees.
Joseph J. Magrath, 3rd, New York City (Alexander Peltz, Bigham, Englar, Jones, & Houston, New York City, on the brief), for appellant.
Before HAYS, MANSFIELD and MULLIGAN, Circuit Judges.
PER CURIAM:


1
The decision of the district court, 331 F. Supp. 883, is affirmed.